Citation Nr: 1512706	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-33 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating prior to August 28, 2012, and an initial rating greater than 10 percent from August 28, 2012, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  See February 2009 Notice of Disagreement; August 2009 Statement of the Case (SOC); and September 2009 VA Form 9.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A copy of the transcript has been associated with the Veteran's claims file.  

In October 2012 decision, the Board entered a decision that granted service connection for hearing loss to the left ear.  The Board also remanded the issue concerning an initial compensable rating for right ear hearing loss to expand the issue to now consider an initial compensable rating based on bilateral hearing loss.  In an October 2012 rating decision, the RO expanded the grant of service connection and re-classified the Veteran's disability as bilateral hearing loss, evaluated as non-compensable (zero percent) from October 30, 2007, to August 27, 2012, and as 10 percent disabling from August 28, 2012.  Following additional development, the RO furnished the Veteran a Supplemental SOC in February 2013, which continued the initial (staged) ratings assigned for the service-connected bilateral hearing loss.  The Veteran continues to appeal to the Board for the assignment of higher initial ratings for bilateral hearing loss.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains Veteran's representative's January 2015 appellate brief.  Virtual VA contains other duplicative or non-relevant documents with respect to this appeal.


FINDINGS OF FACT

1.  The record evidence establishes that the Veteran's bilateral hearing loss prior to August 28, 2012, is manifested by Level I hearing in right ear and Level I hearing in the left ear, which equates to a noncompensable disability rating.

2.  The record evidence establishes that the Veteran's bilateral hearing loss from August 28, 2012, is manifested by Level V hearing in right ear and Level II hearing in the left ear, which equates to no more than a 10 percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than a noncompensable rating for bilateral hearing loss prior to August 28, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.3, 4.7, 4.85 (Tables VI and VII), Diagnostic Code 6100 (2014).

2.  The criteria for an initial disability rating greater than 10 percent for bilateral hearing loss from August 28, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.3, 4.7, 4.85 (Tables VI and VII), Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Duty to Notify

In the present case, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection for right ear hearing loss, which has been expanded to bilateral hearing loss, following the grant of service connection for left ear hearing loss.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1331 (Fed. Cir. 1997; Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007) (Once an initial VA decision awarding service connection and assigning a disability rating and effective date have been made, section 5103(a) notice is no longer required); see also 38 C.F.R. § 3.159(b)(3)(i) (2014).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to the "downstream" elements concerning the disability rating and the effective date.  See Goodwin v. Peake, 22 Vet. App. at 137.  The Veteran has made no such assertions here.  Accordingly, regarding the initial rating for bilateral hearing loss, VA's duty to notify has been satisfied.

Duty to Assist

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records and VA records, including VA examination reports.  The VA examination reports of December 2007, August 2012, and December 2012 may be accepted as adequate reports of examination of the Veteran, without further examination.  38 C.F.R. § 3.326 (2014).  The Board finds that the examination reports are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss, because they include interviews with the Veteran, a review of the record, and full examinations and testings that address the relevant rating criteria.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on examination, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Veteran has not alleged that these VA examinations are inadequate for rating purposes.  Nor has the Veteran identified any additional outstanding records that have not been requested or obtained as part of the record.

The Board finds there has been substantial compliance with its prior remand directives.  As discussed above, the Veteran was provided a VA audiological examination in December 2012 and the RO issued a SSOC in February.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the Board's previous remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ confirmed with the Veteran that the issues on appeal were service connection for left ear hearing loss and entitlement to a compensable rating for right ear hearing loss.  The Veteran testified as to the in-service noise exposure.  The VLJ also granted the Veteran's motion to keep the record open for 30 days in order to receive the results of the August 2012 VA audiological examination.  Finally, the Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.  Thus, the Board finds that VA has fully satisfied the duty to assist.

In sum, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Initial Rating

The Veteran contends that he is entitled to an initial disability rating greater than 10 percent for his bilateral hearing loss.  For the reasons that follow, the Board concludes that a higher rating is not warranted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Generally, the level of the rating specified for a service-connected disability is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2014).  Where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, and if the evidence contains factual findings that show a change in the severity of the disability during the course of the rating period on appeal, the assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Moore v. Nicholson, 21 Vet. App. 211, 215 (2007) (explaining that the scope of an initial rating claim starts from the date of receipt of the claim for service connection).

The Court has held that the assignment of disability ratings for impaired hearing is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Disability ratings for impaired hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage disability rating is found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage disability rating is 30 percent.  See 38 C.F.R. § 4.85.

The evidence for consideration includes VA audiology examination reports and the Veteran's personal statements in support of his claim.

On VA audiologic evaluation in December 2007, puretone thresholds by air and bone conduction, in decibels, were as follows:

AIR 
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
10
20
35
45
27.50
Left
10
15
25
15
16.25

BONE
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
10
25
35
40
27.50
Left
10
15
25
15
16.25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  The Veteran noted hearing problems and persistent bilateral tinnitus.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 27.50 dB and a speech recognition score of 100; therefore the right ear equates to a numeric designation of I.  The left ear had a puretone average of 16.25 dB and a speech recognition score of 100; therefore the left ear equates to a numeric designation of I.  The point where I and I intersect on Table VII then reveals the disability level for the Veteran's bilateral hearing loss, which in this reaches a zero percent level.

On VA audiologic evaluation in August 2012, puretone thresholds by air and bone conduction, in decibels, were as follows:

AIR
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
50
70
70
70
65.00
Left
20
30
35
35
30.00

BONE
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
40
70
70
65
61.25
Left
10
30
35
35
27.50

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 88 in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Providing the Veteran the benefit of the doubt and applying the higher of the air and bone conduction results, the right ear had a puretone average of 65 dB and a speech recognition score of 68; therefore the right ear equates to a numeric designation of V.  The left ear had a puretone average of 30 dB and a speech recognition score of 88; therefore the left ear equates to a numeric designation of II.  The point where V and II intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which in this case reaches a 10 percent disability level.

On VA audiologic evaluation in December 2012, puretone thresholds by air conduction, in decibels, were as follows:

AIR
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
50
70
70
70
65.00
Left
20
30
35
35
30.00

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 96 in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 
65 dB and a speech recognition score of 90; therefore the right ear equates to a numeric designation of III.  The left ear had a puretone average of 30 dB and a speech recognition score of 96; therefore the left ear equates to a numeric designation of I.  The point where III and I intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which reaches a zero percent level.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, a disability rating can be based either on Table VI or Table VIa, whichever results in a higher rating.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) provides that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  In this case, neither of these threshold criteria are not met and the exceptional pattern of hearing impairment standards are not applicable.

The Veteran's VA treatment records from the time he filed his claim for service connection for hearing loss in November 2007 do not show he complained of hearing problems or received other medical treatment for hearing loss other than being fitted with a hearing aid.  Based upon the evidence in this case, the exact onset of the Veteran's current level of disability cannot be determined with any certainty.  The earliest that it can be factually ascertained that he met the criteria for a 10 percent rating is August, 28, 2012, the date he was examined by the VA audiologist.

The Board has considered the possibility of staged ratings and concludes that staged ratings are warranted as the Veteran's symptoms have changed during the appeal period.  Applying the benefit of the doubt doctrine with respect to the differing results obtained by the August and December 2012 audiologic evaluations, the Board gives greater weight to the August 2012 evaluation which entitles the Veteran to a 10 percent disability rating.  Accordingly the Veteran is entitled to a noncompensable rating prior to August 28, 2012 and a 10 percent disability rating from August 28, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Other Considerations

Moreover, the Board has considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular disability rating is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular disability rating for the Veteran's bilateral hearing loss disability is not inadequate.  The Veteran complains of difficulty hearing on his right side.  Though the Veteran disagrees with the assigned disability rating for his level of impairment, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular disability ratings reasonably describe the service-connected bilateral hearing loss disability.  Moreover, the schedular criteria contain considerations for exceptional patterns of hearing impairment.  As the Veteran's symptoms do not even qualify to meet an exceptional pattern of hearing loss contemplated in the schedular criteria, there is no record evidence to indicate that the schedular disability ratings are inadequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Thus, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. 

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when the Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, there is no evidence of unemployability.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to August 28, 2012, is denied.

Entitlement to an initial disability rating greater than 10 percent disabling for bilateral hearing loss from August 28, 2012, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


